IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45289

STATE OF IDAHO,                                  )   2018 Unpublished Opinion No. 377
                                                 )
       Plaintiff-Respondent,                     )   Filed: March 5, 2018
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
PAUL ANTHONY MARTINEZ,                           )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and concurrent unified sentences of thirty years, with a
       minimum period of confinement of seven years, for two counts of lewd conduct
       with a minor under the age of sixteen, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Paul Anthony Martinez pled guilty to two counts of lewd conduct with a minor under the
age of sixteen, Idaho Code § 18-1508. The district court imposed concurrent unified sentences
of thirty years, with a minimum period of confinement of seven years. Martinez appeals,
contending that the district court abused its discretion in declining to retain jurisdiction and that
his sentences are excessive.
       The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for

                                                 1
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction in this case.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); Toohill, 103 Idaho at 568, 650 P.2d at 710. When reviewing the length of a sentence, we
consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391
(2007). Applying these standards, and having reviewed the record in this case, we cannot say
that the district court abused its discretion.
        Therefore, Martinez’s judgment of conviction and sentences are affirmed.




                                                   2